 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                                 UNITED STATES DISTRICT COURT
11
                               EASTERN DISTRICT OF CALIFORNIA
12

13                                                          Case No. 1:19-cv-00863-LJO-EPG
      DEBORAH TOEWS,
14                                                          ORDER DIRECTING CLERK OF COURT
             v.                                             TO CLOSE CASE IN LIGHT OF
15
      PORTFOLIO RECOVERY ASSOCIATES,                        PLAINTIFF’S NOTICE OF VOLUNTARY
16    L.L.C.                                                DISMISSAL

17                       Defendant.                         (ECF NO. 6)

18

19
            On July 3, 2019, Plaintiff voluntarily dismissed this action, with prejudice, pursuant to
20
     Federal Rule of Civil Procedure 41(a)(1)(A)(i). Accordingly, as Plaintiff has voluntarily
21
     dismissed this matter with prejudice, the Clerk of Court is DIRECTED to close this case.
22

23   IT IS SO ORDERED.
24

25
        Dated:     July 8, 2019                               /s/
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                      1
